DETAILED ACTION

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.  The groups of inventions are as follows:
Group I, claims 34-57, drawn to a blade; and 
Group II, claim 58, drawn to a method for using a blade.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the groups of inventions lack unity of invention because even though the inventions of these groups require the technical feature of a blade with the features recited in claim 34, this technical feature is not a special technical feature because it lacks novelty or an inventive step, as evidenced by the International Search Report (ISR) and Written Opinion for related application PCT/NL2018/050068 and in view of EP 1070661 (D1), GB 245408 (D2), and DE 19836629C1 (D3).  As detailed in the Written Opinion, each of the cited references teach structures meeting the limitations of claim 34.  For example 

This application also contains claims directed to more than one species of the generic invention. The different species can also be divided into Species Groups, each containing different species with respect to a particular aspect of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The First Species Group contains the following species: 
Species I, directed to a blade and related method, wherein the layers of material comprise layers of fiber material impregnated with a matrix material; 
Species II, directed to a blade and related method, wherein the layers of material comprise layers of an aluminum material.

The Second Species Group contains the following species: 
Species III, directed to a blade and related method, wherein the blade is configured for use in an aerodynamic flow; and
Species IV, directed to a blade and related method, wherein the blade is configured as in a hydrodynamic flow.

The Third Species Group contains the following species:
Species V, directed to a blade and related method, wherein the blade is configured as a vane for a wind turbine; 
Species VI, directed to a blade and related method, wherein the blade is configured as an airfoil for an airplane;
Species VII, directed to a blade and related method, wherein the blade is configured as a steering surface for an airplane; 
Species VIII, directed to a blade and related method, wherein the blade is configured as a flap/aileron for an airplane;
Species IX, directed to a blade and related method, wherein the blade is configured as a winglet for an airplane; and 
Species X, directed to a blade and related method, wherein the blade is configured as a propeller blade for an airscrew.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and of a species from each species group (i.e. elect one species from the First Species Group, one species from the Second Species Group, and one species from the Third Species Group) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. Any claims not identified as being directed to all of the elected inventions and species will be withdrawn from consideration.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784